¶ 78. SHIRLEY S. ABRAHAMSON, C.J.
(concurring in part and dissenting in part). I agree with the majority that the circuit court erred when it granted the physicians' motion in limine and allowed the jury to learn that the plaintiffs received over $1.4 million in life insurance proceeds and $3,300 per month in social security benefits as a result of Mr. Weborg's untimely death. See, e.g., majority op., ¶¶ 7, 66. The evidence was not relevant to any disputed issue in the present case.
¶ 79. I dissent, however, because I cannot assuredly say, as the majority does (¶ 69), that the error does not undermine my confidence in the jury's determination that not one of the three physicians was negligent in the care and treatment of William Weborg.
¶ 80. The proceeds of the life insurance in the present case are unusually large, and jurors would very likely remember these sums. Considering the nature of the error and the evidence in the record supporting a finding of negligence, I conclude that the error affected the plaintiffs' substantial rights and was not harmless.1
*705¶ 81. Reading the majority opinion at ¶¶ 3 and 69, one might think that only one or two questions and answers in a long trial involved life insurance proceeds. Not so.
¶ 82. In fact, the defense pressed evidence about the life insurance proceeds on the jury. The defense fought to introduce the evidence (and still claims the evidence was properly admitted). The defense then meticulously elicited testimony about the proceeds of each life insurance policy, extracting specific dollar amounts relating to each policy. The defense repeatedly drew attention to the numerous, substantial sums Mrs. Weborg had already received as a result of Mr. Weborg's death and hammered home to the jury what to many (including myself) appears to be an unusual and astronomical total. Although the evidence was put before the jury on the third day of an eight-day trial, as the majority explains at ¶ 69, the trial transcript demonstrates the very heavy emphasis the defense placed on the life insurance proceeds.
¶ 83. Here is how the evidence of the life insurance proceeds was presented to the jury. During his direct examination of Mrs. Weborg, the plaintiffs' attorney preemptively introduced evidence that the plaintiffs had received life insurance proceeds and social security benefits due to Mr. Weborg's death, to reduce the possibility of prejudice2:
*706[Plaintiffs' Counsel]: You received life insurance proceeds after your husband died, did you not?
Mrs. Weborg: Yes, I did.
[Plaintiffs' Counsel]: You received proceeds from Northwestern Mutual Life Insurance Company. Did you and your husband pay the premiums in order to have that life insurance in force when your husband died?
Mrs. Weborg: Yes, we did.
[Plaintiffs' Counsel]: You also received life insurance from Valley Forge Life Insurance Company. Did you and your husband pay the premiums in order to have that life insurance in force?
Mrs. Weborg: Yes.
[Plaintiffs' Counsel]: You also received life insurance from Crown Life. Did you and your husband pay the premiums in order to have that life insurance in force?
Mrs. Weborg: Yes, we did.
[Plaintiffs' Counsel]: There was also a payment made to you for life insurance from Jackson National Life Insurance Company. Did you and your husband pay the premiums to have that life insurance in force?
*707Mrs. Weborg: I think that is the life insurance policy-through Itasca Systems. When Bill became the owner, he took out that policy, and the company paid that policy, or it was paid through the company.
[Plaintiffs' Counsel]: And then you also received a one-time death benefit from social security; is that correct?
Mrs. Weborg: Yes.
[Plaintiffs' Counsel]: And you also receive is it $3,300 per month from the social security administration?
Mrs. Weborg: Yes.
[Plaintiffs' Counsel]: As a result of your husband's death?
Mrs. Weborg: Yes.
¶ 84. Although the plaintiffs' counsel avoided soliciting information about the exact amount of the proceeds of the life insurance policies, on cross-examination counsel for the Injured Patients and Families Compensation Fund systematically elicited the precise amount of life insurance proceeds the plaintiffs had received:
[Fund's Counsel]: There were several life insurance policies insuring your husband's life, correct?
Mrs. Weborg: Yes, there were.
[Fund's Counsel]: And there are four insurers that made payments to you because of his death, correct?
Mrs. Weborg: Yes.
[Fund's Counsel]: And the first payment you received was for a hundred thousand dollars from Northwestern Mutual, correct?
*708Mrs. Weborg: Yes.
[Fund's Counsel]: And then you received payment of a little over a million dollars from Crown Life, correct?
Mrs. Weborg: No. It says Valley Forge payment of a million dollars.
[Fund's Counsel]: I'm sorry. I misread it. Let me start from the top. You received a payment of $100,000 on October 10th.
Mrs. Weborg: Yes. That was Northwestern Mutual.
[Fund's Counsel]: Okay.
Mrs. Weborg: And that was — it was an annuity that Bill had bought, and although it was from Northwestern Mutual Life Insurance Company, and I guess that's technically — but it was an annuity. That's a little bit different than insurance.
[Fund's Counsel]: Okay. But in any event, it was a hundred thousand dollars-plus check made out to you?
Mrs. Weborg: Yes.
[Fund's Counsel]: And then you received a payment of $1 million on October 25 of 2004 and that was from Valley Forge Life Insurance Company, correct?
Mrs. Weborg: Yes. And that was the insurance that I mentioned when I was talking to Mr. End that Bill purchased when he purchased the company to insure that — to insure himself, his family, his company in the event of, obviously, his death.
[Fund's Counsel]: But in any event, after he died, you received a check from Valley Forge for over a million dollars?
Mrs. Weborg: Yes, I did.
*709[Fund's Counsel]: And then there was a claim for life insurance benefits made to Crown Life on October 10th of 2004, correct?
Mrs. Weborg: Yes.
[Fund's Counsel]: And they paid out $75,184?
Mrs. Weborg: Yes.
[Fund's Counsel]: And there was also a claim made under a policy issued by Jackson National Life Insurance Company?
Mrs. Weborg: Yes.
[Fund's Counsel]: And that policy paid out a death benefit of $250,000?
Mrs. Weborg: Yes.
[Fund's Counsel]: And all of those life insurance proceeds added together are more than $1,400,000, correct?
Mrs. Weborg: Yes.
[Fund's Counsel]: And then you also receive $3,300 per month from social security?
Mrs. Weborg: Yes, I do. Not me personally, for myself and my children.
¶ 85. The majority rationalizes that the jury was asked to decide the physicians' liability only, not the amount of damages. Thus, the majority asserts that the admitted evidence could have affected the outcome of the trial only if "the jury disregarded its instructions and based its determination that the three physicians were not negligent on evidence that had no bearing on the standard of care." Majority op., ¶ 69.
*710¶ 86. While courts expect juries to follow instructions, courts also recognize that jurors (like any individual or group of individuals processing information) may misuse information and may succumb to emotion or bias, either consciously or unconsciously. It is no secret that evidence can be unfairly prejudicial to a party if it risks arousing jurors' emotions.3 Evidence that a plaintiff has already recovered a dramatic sum of money from a collateral source might elicit a variety of emotional reactions in a juror that may directly or subliminally affect a juror's decision on the issue of liability.4
*711¶ 87. Indeed, there are several reasons that the introduction of evidence of life insurance proceeds could influence the jury in processing the evidence on negligence and liability. Jurors might feel unsympathetic to the plaintiffs given the substantial "recovery" they have already received. Also, in light of the large life insurance sums involved, jurors might even infer that Mr. Weborg was in poor health, was concerned about impending death, and opted to purchase a large life insurance policy to protect the family's financial security. Or jurors might infer that Mrs. Weborg was avaricious and undeserving of additional monetary compensation, notwithstanding evidence revealing the doctors' negligence.5 Or jurors might conclude that because the plaintiffs had already received generous compensation for the loss of Mr. Weborg, a finding of negligence would result in unnecessary additional recovery for the plaintiffs and there was no reason to saddle the physicians with liability. All of these emotional reactions and inferences may play a role as jurors view conflicting evidence about negligence and liability.6
*712¶ 88. I agree with those courts that have recognized the risk that erroneously admitted collateral source evidence can influence a jury on issues of liability depending on the specific facts and circumstances in the case at hand.
¶ 89. For example, in Gormley v. GTE Products Corp., 587 So. 2d 455 (Fla. 1991), the Supreme Court of Florida held that a new trial was warranted when a jury was informed that the plaintiffs had already received insurance proceeds after their house burned down. The court reasoned:
[I]ntroduction of collateral source evidence misleads the jury on the issue of liability and, thus, subverts the jury process. Because a jury's fair assessment of liability is fundamental to justice, its verdict on liability must be free from doubt, based on conviction, and not a function of compromise. Evidence of collateral source benefits may lead the jury to believe that the plaintiff is trying to obtain a double or triple payment for one injury, or to believe that compensation already received is sufficient recompense.7
*713¶ 90. The Supreme Judicial Court of Maine reached a similar conclusion in Werner v. Lane, 393 A.2d 1329 (Me. 1978). During a personal injury trial, defense counsel indicated to the jury that the plaintiff was receiving free medical and hospitalization care, which was covered by taxpayer dollars.8 The court was unwilling to find the error harmless with respect to the issue of liability, stating:
Defense counsel's statement to the jury respecting the free medical and hospitalization care furnished [the plaintiff] ... was so highly prejudicial to the plaintiffs case.. . that it cannot be said with any degree of certainty that the jury did not conclude that, since the plaintiff was otherwise being taken care of, there should be no recovery at all against [the defendant], notwithstanding the uncontradicted aspect of the evidence pointing to negligence on the part of the defendant proximately causing the accident.9
*714¶ 91. In the present case, the life insurance policy proceeds and social security benefits were erroneously admitted at the behest of the defense10; the number of *715policies and the sum total of the life insurance proceeds were particularly memorable; and the evidence presented all the risks of prejudice ordinarily associated with collateral source payments. On the basis of the record in the present case, I conclude that the erroneously admitted evidence was not harmless error.
¶ 92. For the reasons set forth, I dissent.
¶ 93. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 This court has frequently set forth various factors that may be relevant to determining whether a particular error was harmless in a given case. See, e.g., State v. Jorgensen, 2008 WI 60, ¶ 23, 310 Wis. 2d 138, 754 N.W.2d 77; State v. Billings, 110 Wis. 2d 661, 668-69, 329 N.W.2d 192 (1983).


 It seems clear that the plaintiffs' attorney chose to preemptively introduce the evidence of the plaintiffs' life insurance proceeds and social security benefits in an effort to reduce the potential prejudicial impact of the evidence that the circuit court ruled was admissible. Cf. Porter v. Vista Bldg. Maint. Servs., Inc., 630 So. 2d 205, 206 (Fla. Dist. Ct. App. 1993) ("Plaintiffs counsel's attempt to diminish the prejudicial impact of the damaging evidence did not, contrary to appellee's conten*706tions, waive the error, or render the error harmless. A party cannot be penalized for his good-faith reliance on a trial court's incorrect ruling.").
The fact that the plaintiffs' attorney first introduced the evidence does not strengthen the physicians' argument that the evidentiary error was harmless. In fact, the attorney's decision demonstrates just how prejudicial he feared the evidence would be. The plaintiffs' attorney took pains to emphasize that Mrs. Weborg and her husband had paid premiums for these benefits and avoided eliciting the exact dollar figures recovered from the various policies.


 Circuit courts may exclude otherwise admissible evidence "if its probative value is substantially outweighed by the danger of unfair prejudice ...." Wis. Stat. § 904.03.
See also 1 McCormick on Evidence § 185 (6th ed. 2006) ("In this context, prejudice (or, as the rule puts it, 'unfair prejudice') does not simply mean damage to the opponent's cause — for that can be a sign of probative value, not prejudice. Neither does it necessarily mean an appeal to emotion. Prejudice can arise, however, from facts that arouse the jury's hostility or sympathy for one side without regard to the probative value of the evidence.") (Emphasis added); 7 Daniel D. Blinka, Wisconsin Practice Series: Wisconsin Evidence § 403.1 (3d ed. 2008) (" 'Unfair prejudice' is concerned with appeals to illegitimate or improper bases for decision.... The focus... is on emotions or factors that are deemed improper bases for a finding by the trier of fact. To illustrate, gruesome photos or the inappropriate display of grotesque injuries for the sole purpose of horrifying the trier of fact, as opposed to edifying it on some point in dispute, are prime examples of unfair prejudice justifying the exclusion of the evidence.").
A body of scholarship has developed studying the ways in which emotions, such as anger, affect jury decision making. See Reid Hastie, Emotions in Jurors' Decisions, 66 Brook. L. Rev. 991, 1005-06 (2001) (compiling studies).


 See Howell v. Hamilton Meats & Provisions, Inc., 257 P.3d 1130, 1135 (Cal. 2011) ("Even if relevant on another issue ... *711the probative value of a collateral payment must be 'carefully weighted] .. . against the inevitable prejudicial impact such evidence is likely to have on the jury's deliberations.'" (quoting Hrnjak v. Graymar, Inc., 484 P.2d 599, 604 (Cal. 1971))).


 See Jennifer Howard, Alabama's New Collateral Source Rule: Observations from the Plaintiffs Perspective, 32 Cumb. L. Rev. 573, 575 (2002) ("Just as courts fear that a jury might be more likely to find a defendant liable if he is insured, courts fear that a jury might be more likely to find no liability if they know the plaintiff received some compensation. Courts believe that juries might be prejudiced against a plaintiff who has already received some compensation by believing that the plaintiff is overly litigious or merely greedy.") (Citations omitted.)


 The jury was instructed, "Draw your own conclusions and your own inferences from the evidence and answer the ques*712tions in the verdict according to the evidence and my instructions on the law."
Among other instructions, the jury was also instructed that "[t]he standard [of care] is within the special knowledge of experts in the field of medicine and can only be established by the testimony of experts. You, therefore, may not speculate or guess what the standard of care, skill and judgment is in deciding this case but must — but, rather, must attempt to determine it from the expert testimony that you have heard during this trial."


 Gormley v. GTE Prods. Corp., 587 So. 2d 455, 458 (Fla. 1991) (internal quotation marks and citations omitted).
In Cook v. Eney, 277 So. 2d 848, 850 (Fla. Ct. App. 1973), the court of appeals concluded that evidence of receipt of collateral benefits affected the determination of liability and was preju*713dicial error, as follows: "It cannot be said with any degree of certainty that the jury did not determine that since the appellant was otherwise being taken care of, there should be no recovery against appellee in tort. The admission of evidence of receipt of other benefits may indeed have led the jury to believe that appellant was trying to obtain a double or triple payment for one injury."


 Werner v. Lane, 393 A.2d 1329, 1332 (Me. 1978).


 Id. at 1138. The United States Supreme Court has acknowledged that erroneously admitted collateral source evidence may, under the circumstances of a case, be prejudicial on the issue of liability. Tipton v. Socony Mobil Oil Co., 375 U.S. 34, 37 (1963) ("We disagree with the suggestion of the Court of Appeals that the prejudicial effect of the evidence of other compensation would be restricted to the issue of damages and would not affect the determination of liability.").
Other state courts have reached similar conclusions. See, e.g., John's Heating Serv. v. Lamb, 46 P.3d 1024, 1043 (Alaska *7142002) ("[The collateral source rule] precludes the introduction of 'evidence of other compensation on the theory that such evidence would affect the jury's judgment unfavorably to the plaintiff on the issues of liability and damages.'" (quoting Tolan v. ERA Helicopters, Inc., 699 P.2d 1265, 1267 (Alaska 1985))); Evans v. Breeden, 330 N.E.2d 116, 118 (Ind. 1975) ("It is held that admission of evidence of benefits from a collateral source tends to prejudice the jury and influence their verdict, not only as to damages, but also as to liability."); Mickelson v. Montana Rail Link, Inc., 999 P.2d 985, 992 (Mont. 2000) (" '[I]ntroduction of collateral source evidence may be much more damaging to a plaintiffs case than just affecting the jury's judgment regarding damages.. . . [S]uch evidence can have an impact upon a jury's verdict on the issue of liability, as well as damages.'" (quoting Thomsen v. State Dep't of Highways, 833 P.2d 1076 (Mont. 1992))).


 The majority and I agree that the evidence was erroneously admitted. Majority op., ¶¶ 7, 66. Although the legislature deemed collateral source evidence potentially admissible in certain actions when it created Wis. Stat. § 893.55(7), it did not deprive circuit courts of their discretion to bar the admission of irrelevant evidence.
Once it is established that the evidence should have been barred despite Wis. Stat. § 893.55(7), the statute is not relevant to determining whether the evidentiary error was harmless. The statute does not say: "Even if irrelevant collateral source rule evidence is erroneously admitted, the evidentiary error shall be deemed harmless."
Many states, including Alaska, Florida, Indiana, Maine, and Montana (jurisdictions I have cited), have enacted statutes attempting to modify the collateral source rule in various ways. See Alaska Stat. § 09.55.548 (2010); Fla. Stat. § 768.76 (2011); Ind. Code § 34-44-1-2 (2011); Me. Rev. Stat. Ann. tit. 24, § 2906 (2000); Mont. Code. Ann. § 27-1-308 (2009). See generally James J. Watson, Annotation, Validity and Construction of State *715Statute Abrogating Collateral Source Rule as to Medical Malpractice Actions, 74 A.L.R. 4th 32 (1989).
Some of the statutes modify the evidentiary aspect of the collateral source rule, with various limitations. Others modify the substantive component of the collateral source rule, with various limitations. None of the statutes address whether, once a court determines that collateral source evidence was erroneously admitted, the error should be considered harmless.